Title: Joseph C. Cabell to James Madison, 17 July 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University
                                
                                17 July. 1829.
                            
                        
                         
                        I regret, in common with all the Board, that your present delicate state of health should deprive us of the
                            gratification of your company at the University. Col: Monroe, on his return home, will hand you the letters you were good
                            enough to lend me, of which I have taken copies & filed with my papers. I have determined to publish in some of
                            our newspapers, Chaptal’s two chapters on the Tariff, taken from his work on National Industry. Mr. Carey had published
                            them in French; but so few read that language, I have procured a translation which Doctr. Blatterman is now revising: The
                            argument is chiefly applicable to old countries, like France, where manufactures are already established, but contains
                            many valuable ideas in regard to this country. I refer you to Col: Monroe for details respecting the University: barely
                            remarking that the state of things, upon the whole, is as satisfactory as could be reasonably expected. Very respectfully
                            & truly yours
                        
                            
                                Joseph C. Cabell
                            
                        
                    P. S. Just before leaving the Lower country I wrote to Mr. Morris of Hanover requesting the favor of him to enquire of Mr.
                            Pollard of that county for the information you desired relative to "The danger not over"; and requested him to send his
                            reply either to you or myself at this place & abt. this time. I have no doubt he will make the enquiry, &
                            if the answer should be sent to me, I will forward it on without delay.